NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            28-MAY-2021
                                            08:18 AM
                                            Dkt. 153 OAWST




                       NO. CAAP-XX-XXXXXXX

              IN THE INTERMEDIATE COURT OF APPEALS

                     OF THE STATE OF HAWAI#I


                    CIT BANK, NATIONAL ASSOCIATION,
                           Plaintiff-Appellee,
                                   v.
              LOURDES C. CASTILLO, Defendant-Appellee and
                     LAURO JAMES and ZORAIDA JAMES,
                         Defendants-Appellants,
                                   and
          LOURDES C. CASTILLO, Successor Co-Trustee Under the
        Provisions of that Certain Irineo Caletena Irrevocable
       Trust Agreement Dated September 13, 1996, as Amended and
    Restated by that Certain Amendment and Complete Restatement
   of Irineo Caletena Irrevocable Trust Agreement Dated May 11,
      1998, ARDIENTES C. MATIAS, Successor Co-Trustee Under the
   Provisions of that Certain Irineo Caletena Irrevocable Trust
    Agreement Dated September 13, 1996, as Amended and Restated
   by that Certain Amendment and Complete Restatement of Irineo
       Caletena Irrevocable Trust Agreement Dated May 11, 1998,
 SALVACION C. VISA YA, Successor Co-Trustee Under the Provisions
    of that Certain Irineo Caletena Irrevocable Trust Agreement
      Dated September 13, 1996, as Amended and Restated by that
  Certain Amendment and Complete Restatement of Irineo Caletena
      Irrevocable Trust Agreement Dated May 11, 1998, GLORIA C.
     KOIZUMI, Successor Co-Trustee Under the Provisions of that
      Certain Irineo Caletena Irrevocable Trust Agreement Dated
    September 13, 1996, as Amended and Restated by that Certain
         Amendment and Complete Restatement of Irineo Caletena
         Irrevocable Trust Agreement Dated May 11, 1998, KAUAI
 COMMUNITY FEDERAL CREDIT UNION, JOHN DOES 1-50, JANE DOES 1-50,
DOE PARTNERSHIPS 1-50, DOE CORPORATIONS 1-50, DOE ENTITIES 1-50,
         AND DOE GOVERNMENTAL UNITS 1-50, Defendants-Appellees
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                      (CIVIL NO. 12-1-0355)


       ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
      (By: Ginoza, Chief Judge, Hiraoka and Nakasone, JJ.)

          Upon consideration of the Stipulation for Dismissal
(Stipulation), filed May 27, 2021, by Plaintiff-Appellee CIT
Bank, National Association, the papers in support, and the
record, it appears that (1) the appeal has been docketed; (2) the
parties to the appeal stipulate to dismiss the appeal and bear
their own attorneys' fees and costs; (3) the stipulation is dated
and signed by counsel for all parties appearing in the appeal;
and (4) dismissal is authorized by Hawai#i Rules of Appellate
Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the Stipulation is
approved and the appeal is dismissed.      The parties shall bear
their own attorneys' fees and costs on appeal.
          DATED:   Honolulu, Hawai#i, May 28, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2